Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyu Min on 07/23/21.
The application has been amended as follows: 
In claim 1, line 13, “KNbO3, NaTaO3” has been deleted.
In claim 1, lines 14-15, “Pb(Mg,Nb)O3, Pb(Mg,Nb)O3-PbTiO3, Pb(Sc,Nb)O3,” has been deleted.
Non-elected Claims 11-12 have been cancelled.
Claim 16 has been cancelled.
In claim 20, line 13, “KNbO3, NaTaO3” has been deleted.
In claim 20, lines 14-15, “Pb(Mg,Nb)O3, Pb(Mg,Nb)O3-PbTiO3, Pb(Sc,Nb)O3,” has been deleted.
In claim 27, line 12, “KNbO3, NaTaO3” has been deleted.
In claim 27, lines 13-14, “Pb(Mg,Nb)O3, Pb(Mg,Nb)O3-PbTiO3, Pb(Sc,Nb)O3,” has been deleted.
Claims 34, 37, and 40 have been cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 23, 2021